Case: 15-13694      Date Filed: 05/03/2016   Page: 1 of 27


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 15-13694
                                Non-Argument Calendar
                              ________________________

                    D.C. Docket No. 3:13-cv-00069-DHB-BKE


SHERRILYN TAYLOR,

                                                                 Plaintiff - Appellant,

                                        versus

RICHARD TAYLOR,
in his individual capacity,
CLARENCE SANDERS,
in his individual capacity,

                                                              Defendants - Appellees,

LYNDA WAMMOCK,

                                                                           Defendant.
                              ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                    (May 3, 2016)
              Case: 15-13694    Date Filed: 05/03/2016    Page: 2 of 27


Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      In this case, Plaintiff-Appellant Sherrilyn Taylor (“Ms. Taylor”) alleges that

Defendant-Appellee Richard Taylor (“Deputy Taylor”), formerly a Deputy with

the Montgomery County Sheriff’s Department in Montgomery County, Georgia,

arrested her without probable cause, used excessive force during the arrest, and

then violated her due-process rights by failing to take her promptly before a judge.

Ms. Taylor also alleges that the Sheriff, Defendant-Appellee Clarence Sanders

(“Sheriff Sanders”) engaged in some of this wrongdoing or is responsible as a

supervisor, and that Defendant Lynda Wammock (“Wammock”) is liable for

initiating the baseless prosecution against Ms. Taylor. The district court granted

summary judgment in favor of Deputy Taylor and Sheriff Sanders and dismissed

Ms. Taylor’s claims against Wammock.          Ms. Taylor now brings this appeal,

contending that the district court got it all wrong. After careful review, we affirm.

                               I. Standard of Review

      We review de novo a district court’s grant of summary judgment, applying

the same legal standards that governed the district court. Bradley v. Franklin

Collection Serv., Inc., 739 F.3d 606, 608 (11th Cir. 2014). Summary judgment is

appropriate when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We


                                          2
              Case: 15-13694   Date Filed: 05/03/2016   Page: 3 of 27


consider the record and draw all reasonable inferences in the light most favorable

to Ms. Taylor, the non-moving party. See Bradley, 739 F.3d at 608.

                            II. Factual Background

      This case centers on Deputy Taylor’s investigation and arrest of Ms. Taylor

for allegedly making harassing and threatening phone calls to Wammock, a long-

term acquaintance. We present the facts regarding Wammock’s two complaints to

the Sheriff’s Department, the circumstances of Ms. Taylor’s arrest, and the events

following her arrest.

A.    Wammock’s Complaints

      On September 18, 2011, Wammock complained to the Sheriff’s Department

that Ms. Taylor had been “calling her from a restricted number several times a day

cussing her out and threatening her.” When Deputy Taylor went to Wammock’s

home to investigate the complaint, Wammock identified Ms. Taylor as the caller.

Wammock claimed that she recognized Ms. Taylor’s voice because they had

known each other for twenty years. Deputy Taylor observed that there were

numerous calls from a restricted number on Wammock’s caller identification.

Deputy Taylor then spoke with Ms. Taylor at her home about the allegations,

stating that he wanted “the truth” and “he knows how Lynda Wammock is.” Ms.

Taylor denied making the calls and offered her phone to Deputy Taylor for




                                        3
               Case: 15-13694       Date Filed: 05/03/2016      Page: 4 of 27


inspection. Deputy Taylor did not look at Ms. Taylor’s phone, and he left without

making an arrest.

       Three days later, on September 21, 2011, Wammock contacted the Sheriff’s

Department again to report that she had continued to receive harassing phone calls

from Ms. Taylor. 1 Specifically, Wammock claimed that Ms. Taylor threatened to

burn her house down in one of the calls. After taking Wammock’s complaint,

Deputy Taylor went to Wammock’s residence and again confirmed that she had

received calls from a restricted number on her caller identification. Thereafter,

Deputy Taylor informed Sheriff Sanders of Wammock’s allegations and his intent

to obtain a warrant for Ms. Taylor’s arrest. Sheriff Sanders permitted Deputy

Taylor to seek a warrant. Deputy Taylor testified before a judge, who issued

warrants to arrest Ms. Taylor for making harassing phone calls and terroristic

threats.2




       1
           There is conflicting testimony about whether Wammock went to the Sheriff’s Office to
make a complaint or whether she simply called to complain. This fact is not material, however,
since it is undisputed that Wammock made the second complaint in some way.
       2
         Deputy Taylor testified that he went to Ms. Taylor’s home a second time before
obtaining the arrest warrants, but Ms. Taylor argues that her daughter was home and would have
answered had Deputy Taylor in fact stopped by. For purposes of reviewing the grant of
summary judgment, we credit Ms. Taylor’s version of events on this point. See Feliciano v. City
of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013) (factual disputes are resolved in favor of
the non-moving party).
                                              4
                Case: 15-13694       Date Filed: 05/03/2016       Page: 5 of 27


B.     Ms. Taylor’s Arrest

       After obtaining the arrest warrants, Deputy Taylor and a state trooper went

to Ms. Taylor’s home that same day, September 21. Ms. Taylor was not there, but,

when told of the Deputy’s visit by her daughter, she called the Sheriff’s

Department and arranged to meet Deputy Taylor at a local convenience store

called T-Byrds later that afternoon.

       Ms. Taylor arrived at T-Byrds in a car with three other people. A state

trooper was there when Ms. Taylor arrived, and Deputy Taylor arrived soon after.

According to Deputy Taylor, he asked Deputy David Williamson to accompany

him because of Ms. Taylor’s propensity to fight.

       In the parking lot of T-Byrds, Ms. Taylor exited her car to meet Deputy

Taylor as he walked over. 3 Deputy Taylor mentioned something of Wammock’s

most recent allegation. 4 Ms. Taylor repeatedly denied making any phone calls to

Wammock. Ms. Taylor again offered her phone to Deputy Taylor, who refused to


       3
          A small part of the following interaction is captured on a dash-camera video from the
state trooper’s patrol car, which was parked at T-Byrds. Deputy Taylor can be seen walking by
the patrol car (from the right to the left of the video frame) toward Ms. Taylor. However, the
video does not otherwise show the encounter between Ms. Taylor and Deputy Taylor, who were
standing to the left of the patrol car and outside of the video frame. The dash camera did capture
audio from the encounter, though, which we use to supplement our construction of the events
based on the testimony of Deputy Taylor and Ms. Taylor.
       4
          The dash-camera audio contradicts Ms. Taylor’s testimony that Deputy Taylor
immediately began yelling and cussing at her upon arriving at T-Byrds. We therefore do not
accept Ms. Taylor’s testimony on this specific point. See Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 1776 (2007). Nonetheless, the audio is clear that Deputy Taylor did yell and cuss at
Ms. Taylor during the encounter.
                                                5
                 Case: 15-13694   Date Filed: 05/03/2016   Page: 6 of 27


look at it. Then, according to Deputy Taylor, he told Ms. Taylor that he had

warrants for her arrest and that she “know[s] what we’ve got do.” Although Ms.

Taylor denies that Deputy Taylor ever mentioned arrest warrants, Ms. Taylor’s

subsequent statement, “it ain’t right that you gonna lock me up for something I

ain’t done now,” makes it clear that she understood that Deputy Taylor was there

to arrest her.

       Things escalated quickly from that point. Deputy Taylor raised his voice

and told Ms. Taylor, “You better get in the back of that goddamn car right now.”

Ms. Taylor interjected, pleading that she had not done anything wrong. Deputy

Taylor talked over her, yelling at this point, swearing that he had had “enough.”

       Deputy Taylor then grabbed Ms. Taylor, slammed her into the side of the

patrol car, and handcuffed her. Deputy Taylor was around 6’1” tall, weighed

approximately 280 pounds, and had the nickname “Truck.” Ms. Taylor claims that

she was not resisting in any way when Deputy Taylor, without warning, grabbed

her and slammed her head face first into the trooper’s patrol car several feet away.

According to Deputy Taylor, he grabbed her by the upper half of her arms, spun

her body so that she was facing the patrol car, and pushed her against the side of

the car so he could handcuff her. Deputy Taylor claims that Ms. Taylor took steps

backward immediately before he subdued her. Deputy Taylor handcuffed Ms.

Taylor while she was pushed against the patrol car.


                                           6
              Case: 15-13694    Date Filed: 05/03/2016   Page: 7 of 27


      As a result of the arrest, Ms. Taylor suffered a spiral fracture in her right

hand, multiple contusions to her right hand, forearm, and right upper eyelid, and a

chest wall contusion.

C.    Ms. Taylor’s Detention and Eventual Release

      After her arrest on September 21, Ms. Taylor was first taken to the Sheriff’s

Office for booking and then to the Irwin County Detention Center in Ocilla,

Georgia. Montgomery County did not have its own jail and had contracted with

Irwin County for the provision of jail services.

      At the time of her arrest, Ms. Taylor was on parole for a prior felony

conviction. Because her arrest violated the conditions of her parole, the State

Board of Pardons and Parole (“Parole Board”) issued a Warrant and Order for

Arrest, which states, “As a parole violator this subject is not bondable under any

circumstances.”    On the day of her arrest, a parole officer contacted Sheriff

Sanders and informed him that a “parole hold” had been placed on Ms. Taylor.

Sheriff Sanders claimed that, due to the parole hold, he waited for the Superior

Court of Montgomery County to set bond in Ms. Taylor’s case rather than

promptly presenting her before a judge.

      On September 30, 2011, a superior court judge in Montgomery County set a

$15,000 property bond for Ms. Taylor. She bonded out of jail on October 12,




                                          7
             Case: 15-13694     Date Filed: 05/03/2016   Page: 8 of 27


2011, three weeks after her arrest. On February 6, 2012, the district attorney

presented Ms. Taylor’s case to a grand jury, which declined to indict.

                              III. Procedural History

      Ms. Taylor filed her initial civil-rights complaint under 42 U.S.C. § 1983 in

September 2013 in the United States District Court for the Southern District of

Georgia. She later filed the operative amended complaint naming Deputy Taylor,

Sheriff Sanders, and Wammock as defendants. In broad terms, Ms. Taylor alleged

that her arrest was not supported by probable cause, that Deputy Taylor used

excessive force in arresting her, and that her due-process rights were violated when

she was not brought before a judge within 72 hours of her arrest.

      In her amended complaint, Ms. Taylor pled the following claims: (1) § 1983

malicious prosecution against all defendants; (2) § 1983 excessive force against

Deputy Taylor; (3) § 1983 denial of due process against Deputy Taylor; (4) § 1983

supervisory liability against Sheriff Sanders; (5) state-law false arrest/malicious

prosecution against all defendants; (6) state-law assault and battery against Deputy

Taylor.

      The district court granted summary judgment to Deputy Taylor and Sheriff

Sanders and dismissed the claims against Wammock. The court found that Ms.

Taylor’s § 1983 claims failed because arguable probable cause supported Ms.

Taylor’s arrest; Deputy Taylor did not use excessive force during the arrest; Ms.


                                         8
              Case: 15-13694      Date Filed: 05/03/2016    Page: 9 of 27


Taylor received due process in light of her status as a parolee; and Sheriff Sanders

was not liable because Ms. Taylor had not shown that her constitutional rights

were violated. The court also found that Ms. Taylor’s state-law claims failed

because she presented no evidence that Deputy Taylor or Sheriff Sanders acted

with actual malice in obtaining the arrest warrants or in using force to arrest her.

Finally, the court dismissed Ms. Taylor’s state-law claim against Wammock

because there was no evidence that Wammock directly or indirectly urged Ms.

Taylor’s arrest.5 Ms. Taylor now appeals.

                                    IV. Discussion

A.    Federal § 1983 Claims against Deputy Taylor and Sheriff Sanders

      1.     Qualified Immunity Principles

      The defense of qualified immunity aims to strike a balance between “the

need to hold public officials accountable when they exercise power irresponsibly

and the need to shield officials from harassment, distraction, and liability when

they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231,

129 S. Ct. 808, 815 (2009). To that end, qualified immunity protects government

officials engaged in discretionary functions and sued in their individual capacities

unless they violate “clearly established federal statutory or constitutional rights of


      5
         The district court properly concluded that Wammock was not subject to suit under
§ 1983 because she was not acting under color of state law. See Harvey v. Harvey, 949 F.2d
1127, 1130 (11th Cir. 1992).
                                            9
             Case: 15-13694     Date Filed: 05/03/2016   Page: 10 of 27


which a reasonable person would have known.” Keating v. City of Miami, 598

F.3d 753, 762 (11th Cir.2013) (brackets and internal quotation marks omitted).

      Under the qualified-immunity doctrine, the official must first show that he

was engaged in a discretionary function. Maddox v. Stephens, 727 F.3d 1109,

1120 (11th Cir. 2013). It is undisputed that Deputy Taylor and Sheriff Sanders

have established this fact.

      The burden then shifts to Ms. Taylor to show that the defendants are not

entitled to qualified immunity. See id. To do so, Ms. Taylor must show both that

the defendants violated a constitutional right and that the right was “clearly

established . . . in light of the specific context of the case, not as a broad general

proposition[,]” at the time of the alleged violation. Saucier v. Katz, 533 U.S. 194,

201, 121 S. Ct. 2151, 2156 (2001). We may decide these issues in either order, but

Ms. Taylor must make both showings to survive a qualified-immunity defense.

Maddox, 727 F.3d at 1120-21.

      The requirement that the right be clearly established is to ensure that

“officers are on notice their conduct is unlawful.” Saucier, 533 U.S. at 206, 121 S.

Ct. at 2158. In other words, the right’s “contours must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.”

Hope v. Pelzer, 536 U.S. 730, 739, 122 S. Ct. 2508, 2515 (2002) (internal

quotation marks omitted). We have recognized three ways in which a plaintiff can


                                         10
              Case: 15-13694      Date Filed: 05/03/2016     Page: 11 of 27


demonstrate that the asserted right was clearly established: (1) identifying a case

with a materially similar factual scenario; (2) pointing to a broader, clearly

established principle that applies with “obvious clarity” to a novel factual situation;

(3) arguing that the conduct at issue so obviously violated the Constitution that

existing case law is unnecessary. Loftus v. Clark-Moore, 690 F.3d 1200, 1204-05

(11th Cir. 2012). In any of the three situations, the unlawfulness of the officer’s

conduct must be readily apparent. See id.

       2.     Malicious Prosecution against Deputy Taylor

       This Circuit recognizes a § 1983 claim for malicious prosecution in violation

of the Fourth Amendment. Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003).

“To establish a § 1983 malicious prosecution claim, the plaintiff must prove two

things: (1) the elements of the common law tort of malicious prosecution; and (2) a

violation of [her] Fourth Amendment right to be free from unreasonable seizures.” 6

Grider v. City of Auburn, Ala., 618 F.3d 1240, 1256 (11th Cir. 2010). An arrest

without probable cause is an unreasonable seizure that violates the Fourth

Amendment. Id. By the same token, “the existence of probable cause defeats a

§ 1983 malicious prosecution claim.” Id.



       6
         The common-law elements of malicious prosecution include the following: “(1) a
criminal prosecution instituted or continued by the present defendant; (2) with malice and
without probable cause; (3) that terminated in the plaintiff accused’s favor; and (4) caused
damage to the plaintiff accused.” Wood, 323 F.3d at 882.
                                            11
              Case: 15-13694     Date Filed: 05/03/2016      Page: 12 of 27


      Probable cause exists when the facts and circumstances, of which the officer

has reasonably trustworthy information, would cause a prudent person to believe

that the suspect has committed, is committing, or is about to commit an offense.

Jordan v. Mosley, 487 F.3d 1350, 1355 (11th Cir. 2007). “No officer has a duty to

prove every element of a crime before making an arrest. Police officers are not

expected to be lawyers or prosecutors.” Id. (citation and internal quotation marks

omitted). Furthermore, while an arresting officer must conduct “a reasonable

investigation to establish probable cause,” “[a]n officer . . . need not take every

conceivable step . . . at whatever cost[] to eliminate the possibility of convicting an

innocent person.” Rankin v. Evans, 133 F.3d 1425, 1435-36 (11th Cir. 1998)

(internal quotation marks omitted).

      The defense of qualified immunity applies even if the arresting officer had

only “arguable” probable cause, which “exists where reasonable officers in the

same circumstances and possessing the same knowledge as the Defendants could

have believed that probable cause existed to arrest.” Grider, 618 F.3d at 1257

(internal quotation marks omitted).        In other words, qualified immunity still

applies if the officer reasonably but mistakenly believed that probable cause was

present.   Id.   The standard is an objective one and does not depend on the

subjective beliefs or intent of the arresting officer. Id.




                                           12
             Case: 15-13694     Date Filed: 05/03/2016    Page: 13 of 27


      Deputy Taylor obtained warrants to arrest Ms. Taylor for making harassing

phone calls, in violation of O.C.G.A. § 16–11–39.1(a), and for making terroristic

threats, in violation of O.C.G.A. § 16–11–37(a).         Under O.C.G.A. § 16–11–

39.1(a)(1), “A person commits the offense of harassing communications if such

person . . . [c]ontacts another person repeatedly via telecommunication, e-mail, text

messaging, or any other form of electronic communication for the purpose of

harassing, molesting, threatening, or intimidating such person or the family of such

person.” Under O.C.G.A. § 16–11–37(a), “A person commits the offense of a

terroristic threat when he or she threatens to . . . burn or damage property with the

purpose of terrorizing another . . . or in reckless disregard of the risk of causing

such terror . . . .” The terroristic-threats statute further provides that “[n]o person

shall be convicted under this subsection on the uncorroborated testimony of the

party to whom the threat is communicated.” O.C.G.A. § 16–11–37(a).

      The fact that Deputy Taylor obtained warrants from a neutral magistrate is

significant. When considering the question of qualified immunity “[w]here the

alleged Fourth Amendment violation involves a search or seizure pursuant to a

warrant, the fact that a neutral magistrate has issued a warrant is the clearest

indication that the officers acted in an objectively reasonable manner.”

Messerschmidt v. Millender, 132 S. Ct. 1235, 1245 (2012). A warrant issued by a

neutral magistrate confers a “shield of immunity” on the officer. Id.


                                          13
             Case: 15-13694     Date Filed: 05/03/2016   Page: 14 of 27


      The shield of immunity conferred by an arrest warrant can be lost, but only

when “it is obvious that no reasonably competent officer would have concluded

that a warrant should issue.” Id. (quotation marks omitted). The threshold for

establishing this “narrow” exception to immunity is a high one. See Malley v.

Briggs, 475 U.S. 335, 346 n.9, 106 S. Ct. 1092, 1098 n.9 (1986) (“It is a sound

presumption that the magistrate is more qualified than the police officer to make a

probable cause determination, and it goes without saying that where a magistrate

acts mistakenly in issuing a warrant but within the range of professional

competence of a magistrate, the officer who requested the warrant cannot be held

liable.” (citation and internal quotation marks omitted)).

      Here, Ms. Taylor has not shown that it was “entirely unreasonable” for

Deputy Taylor to believe, in the particular circumstances of this case, that he had

probable cause to arrest Ms. Taylor for making harassing phone calls and

terroristic threats. See Messerschmidt, 132 S. Ct. at 1246. When Deputy Taylor

applied for the arrest warrants, he had been given an account of the alleged

harassing and threatening phone calls from Wammock, the purported victim-

witness, which included some details of the statements. “Generally, an officer is

entitled to rely on a victim’s criminal complaint as support for probable cause.”

Rankin, 133 F.3d at 1441. Wammock also identified Ms. Taylor as the caller in

both of her complaints, and it would not have been unreasonable for Deputy Taylor


                                          14
              Case: 15-13694      Date Filed: 05/03/2016      Page: 15 of 27


to have credited Wammock’s ability to identify Ms. Taylor’s voice, given that they

had known each other for twenty years.

       Moreover, Deputy Taylor had corroborated Wammock’s claims to a limited

extent when he went to her home and observed that she had numerous telephone

calls from a restricted number on her caller identification. And Ms. Taylor does

not contend that the alleged phone calls, assuming they were made and without

regard to the identity of the caller, do not arguably establish the elements of both

statutes: (1) repeated communications for the purpose of harassment, see O.C.G.A.

§ 16–11–39.1(a); and (2) a “threat[] to . . . burn or damage” Wammock’s house

with the intention of terrorizing her, see id. § 16–11–37(a).

       Ms. Taylor primarily argues that Wammock was not a reliable witness and

that she did not provide reasonably trustworthy information. However, Ms. Taylor

has pointed to no information known to Deputy Taylor, or reasonably available to

him, that would have indicated to him that Wammock was unreliable and

untrustworthy. 7 See Jordan, 487 F.3d at 1355; cf. Dahl v. Holley, 312 F.3d 1228,

1234 (11th Cir. 2002) (“[A]rresting officers . . . are not required to sift through

conflicting evidence or resolve issues of credibility, so long as the totality of the

circumstances present a sufficient basis for believing that an offense has been


       7
          Whatever personal knowledge Sheriff Sanders had of Wammock cannot simply be
imputed to Deputy Taylor. Moreover, the fact that Wammock had sold drugs in the past or liked
to fight has no clear bearing on whether she was truthful with Deputy Taylor.
                                             15
             Case: 15-13694     Date Filed: 05/03/2016    Page: 16 of 27


committed.”). To the contrary, Deputy Taylor’s statement to Ms. Taylor that “he

knows how Lynda Wammock is” and wanted the truth from Ms. Taylor could be

viewed as an indication that Deputy Taylor understood that Wammock could have

a difficult personality that might explain why Ms. Taylor would have called her up

and harassed her. And even if Deputy Taylor had looked at Ms. Taylor’s phone

when she offered it, the most he could have discovered was that she did not use

that particular phone to make the calls, not that she did not make the calls at all.

      Ms. Taylor also contends that Wammock’s “bald” accusations, without

corroboration, are insufficient to satisfy the standard of probable cause.         The

terroristic-threats statute provides, “No person shall be convicted under this

subsection on the uncorroborated testimony of the party to whom the threat is

communicated.” O.C.G.A. § 16–11–37(a). This provision, however, does not alter

the elements of the offense. See Hall v. State, 664 S.E.2d 882, 885-86 (Ga. Ct.

App. 2008) (stating that, under O.C.G.A. § 16–11–37, the state is required to prove

two elements only: “(1) that [the defendant] made the alleged threat and (2) that he

did so with the purpose of terrorizing [the victim]”). Rather, it is an evidentiary

requirement. See id. at 886 (noting that corroborating evidence may be “slight”

and “can consist of the victim’s demeanor after the threat is communicated”). And

even assuming that uncorroborated testimony was all Deputy Taylor had which

was ultimately found to be insufficient to convict under Georgia law, probable


                                          16
             Case: 15-13694     Date Filed: 05/03/2016   Page: 17 of 27


cause does not require specific evidence that would be sufficient to sustain a

conviction. Dahl, 312 F.3d at 1234.

      While the grand jury ultimately did not return an indictment charging Ms.

Taylor, which suggests that the evidence against her was weak and that perhaps

Deputy Taylor should have done more to investigate, we also cannot say it is

“obvious that no reasonably competent officer would have concluded that a

warrant should issue.” See Messerschmidt, 132 S. Ct. at 1245. Based on the

totality of the circumstances, it was not “entirely unreasonable” for Deputy Taylor

to conclude that Ms. Taylor had committed the offenses of making harassing phone

calls and a terroristic threat. Even if the magistrate mistakenly issued the warrants,

the facts do not support a conclusion that such a mistake rose to the level of “gross

incompetence” or “neglect of duty” on Deputy Taylor’s part. See Malley, 475 U.S.

at 346 n.9, 106 S. Ct. at 1098 n.9. Accordingly, Deputy Taylor is entitled to

qualified immunity on Ms. Taylor’s § 1983 malicious-prosecution claim.

      3.     Excessive Force against Deputy Taylor

      The Fourth Amendment’s guarantee against unreasonable searches and

seizures “encompasses the plain right to be free from the use of excessive force in

the course of an arrest.” Lee v. Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002).

Whether a particular use of force is reasonable is an objective inquiry based on the

facts and circumstances confronting the officer, rather than the “20/20 vision of


                                         17
             Case: 15-13694     Date Filed: 05/03/2016   Page: 18 of 27


hindsight.” Graham v. Connor, 490 U.S. 386, 396-97, 109 S. Ct. 1865, 1872

(1989); see Saunders v. Duke, 766 F.3d 1262, 1267 (11th Cir. 2014). We must

make “allowance for the fact that police officers are often forced to make split-

second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.”

Graham, 490 U.S. at 396-97, 109 S. Ct. at 1872.

      Generally, we consider three factors in this objective inquiry: (1) the severity

of the crime at issue; (2) whether the suspect poses an immediate threat to the

officer or others; and (3) whether the suspect is resisting arrest or attempting to

flee. See Lee, 284 F.3d at 1198 (citing Graham, 490 U.S. at 396, 88 S. Ct. at

1872). The officer’s subjective intentions are irrelevant to the inquiry under the

Fourth Amendment. Graham, 490 U.S. at 397, 109 S. Ct. at 1872. The central

question is whether the use of force is reasonably proportionate to the need for that

force. Lee, 284 F.3d at 1198.

      This Circuit has recognized “that some use of force by a police officer when

making a custodial arrest is necessary and altogether lawful, regardless of the

severity of the alleged offense.” Durruthy v. Pastor, 351 F.3d 1080, 1094 (11th

Cir. 2003); see Lee, 284 F.3d at 1197 (noting that Fourth Amendment

jurisprudence has long recognized that the right to make an arrest carries with it the

right to use some degree of force to effect it). We have occasionally described


                                         18
             Case: 15-13694     Date Filed: 05/03/2016   Page: 19 of 27


such a threshold level of force as de minimis, which is insufficient to support a

claim for excessive force. Myers v. Bowman, 713 F.3d 1319, 1328 (11th Cir.

2013); see Nolin v. Isbell, 207 F.3d 1253, 1257 (11th Cir. 2000) (“[W]e conclude

this Circuit has established the principle that the application of de minimis force,

without more, will not support a claim for excessive force in violation of the

Fourth Amendment.”). And we have stated that de minimis force, even when it is

“unnecessary,” is “not unlawful.” Durruty, 351 F.3d at 1094.

      The facts of this case are quite similar to those in Nolin. In Nolin, the

officer, during the course of a lawful arrest, “grabbed [the plaintiff] from behind by

the shoulder and wrist, threw him against a van three or four feet away, kneed him

in the back and pushed his head into the side of the van, searched his groin area in

an uncomfortable manner, and handcuffed him.” Nolin, 207 F.3d at 1255. The

plaintiff suffered bruising to his forehead, chest, and wrists. Id. We held that the

“minimal amount of force and injury” shown by the facts was insufficient to

overcome qualified immunity in an excessive force case. Id. at 1258; see also

Jones v. City of Dothan, 121 F.3d 1456, 1460 (11th Cir.1997) (finding the force

used to be minor where officers slammed the plaintiff against a wall, kicked his

legs apart, required him to put his arms above his head, and pulled his wallet from

his pants pocket).




                                         19
             Case: 15-13694    Date Filed: 05/03/2016    Page: 20 of 27


      Here, taking the facts in the light most favorable to Ms. Taylor, Deputy

Taylor, during the course of a permissible arrest, grabbed Ms. Taylor without

warning, slammed her against a patrol car several feet away, causing her head to

hit the car first, and then handcuffed her. Ms. Taylor suffered a spiral fracture in

her hand and bruising to her hand, forearm, right upper eyelid, and chest.

Although the injury Ms. Taylor suffered was more severe than the injury in Nolin,

the amount and type of force used in both cases is similar. Significantly, Ms.

Taylor has not responded to Deputy Taylor’s assertion that Nolin is on point. And

we see nothing in the record to distinguish Nolin. Accordingly, we are constrained

to conclude that, under our precedent, the force used to subdue and arrest Ms.

Taylor was not excessive. See Nolin, 207 F.3d at 1255.

      Nor does Ms. Taylor contend that Deputy Taylor used any force after she

was restrained, when even de minimis force will support a claim for excessive

force. See Saunders, 766 F.3d at 1279-80 (“[The de minimis principle] has never

been used to immunize officers who use excessive and gratuitous force after a

suspect has been subdued, is not resisting, and poses no threat.”). Accordingly, the

facts of this case are not comparable to Lee, for example, where the officer led the

plaintiff “to the back of her car and slammed her head against the trunk after she

was arrested and secured in handcuffs.”        See Lee, 284 F.3d at 1198-1200

(distinguishing Nolin and Jones on the basis that they did not involve “the


                                        20
             Case: 15-13694     Date Filed: 05/03/2016   Page: 21 of 27


infliction of such severe and disproportionate force after the arrest had been fully

effected, the arrestee completely secured, and all danger vitiated”).

      While we have concerns about the necessity of the force used in this instance

and the general way in which Deputy Taylor handled the encounter with Ms.

Taylor, this case is controlled by our binding precedent—precedent that required

the district court to find that Deputy Taylor enjoyed qualified immunity for the

force he employed in arresting Ms. Taylor.

      Finally, even if we were to conclude that Deputy Taylor used objectively

unreasonable, and more than de minimis, force against Ms. Taylor, she still bears

the burden of overcoming the defense of qualified immunity by showing that

Deputy Taylor had adequate notice that his conduct was unlawful. See Saucier,

533 U.S. at 206, 121 S. Ct. at 2158. We are unable to conclude that she has. Ms.

Taylor has not identified a case with a materially similar factual scenario that

supports her position. See Loftus, 690 F.3d at 1204. Indeed, Nolin is the case with

the most similar facts that we have found, and it is plainly unfavorable to her.

Given the similarity of Nolin, Ms. Taylor also cannot show that a broader, clearly

established principle applies with “obvious clarity” to the particular factual

situation faced by Deputy Taylor, or that the conduct at issue so obviously violated

the Constitution that existing case law is unnecessary. See id. at 1204-05. As a




                                          21
                 Case: 15-13694      Date Filed: 05/03/2016       Page: 22 of 27


result, Ms. Taylor has not shown that Deputy Taylor violated a clearly established

right. 8

           For these reasons, we conclude that Deputy Taylor is entitled to qualified

immunity on Ms. Taylor’s excessive-force claim.

           4.    Supervisory Liability against Sheriff Sanders

           Ms. Taylor contends that Sheriff Sanders is liable as a supervisor for Deputy

Taylor’s false arrest and malicious prosecution. Supervisors cannot be held liable

under § 1983 on the basis of vicarious liability. Keating, 598 F.3d at 762. Rather,

to be liable under § 1983, the supervisor must have personally participated in the

alleged constitutional violation or have a “causal connection” with it. Id. A causal

connection may be established by showing that the supervisor directed a

subordinate to act unlawfully or knowingly failed to prevent a subordinate from

acting unlawfully. Id. For a supervisor to be liable, there must be an underlying

“constitutional or statutory violation.” Mann v. Taser Int’l, Inc., 588 F.3d 1291,

1308 (11th Cir. 2009).

           Here, Ms. Taylor presented no evidence that Sheriff Sanders personally was

involved in her arrest or that he directed Deputy Taylor to act unlawfully or knew

that he would act unlawfully. See Keating, 598 F.3d at 762. The evidence reflects


           8
         Although the district court did not address this issue, it was part of Ms. Taylor’s burden
before the district court, and we may affirm the judgment on any adequate ground supported by
the record. Feliciano, 707 F.3d at 1251-52.
                                                22
             Case: 15-13694     Date Filed: 05/03/2016      Page: 23 of 27


that Sheriff Sanders was aware of Deputy Taylor’s intent to obtain an arrest

warrant and did not prevent him from doing so, but as explained above, Ms.

Taylor’s arrest was supported by actual or arguable probable cause. Accordingly,

there is no underlying constitutional violation that could subject Sheriff Sanders to

supervisory liability under § 1983. See Mann, 588 F.3d at 1308.

      In short, the district court properly found that Sheriff Sanders was not liable

as a supervisor for Deputy Taylor’s alleged false arrest.

      4.     Due-Process Claim against Deputy Taylor and Sheriff Sanders

      Ms. Taylor also argues that Deputy Taylor and Sheriff Sanders violated her

clearly established due-process rights when they failed to present her to a judge

immediately after her arrest.

      Ms. Taylor contends that this clearly established federal right derives from

Rule 5 of the Federal Rules of Criminal Procedure. Rule 5 states, in relevant part,

“A person making an arrest within the United States must take the defendant

without unnecessary delay before a magistrate judge, or before a state or local

judicial officer as Rule 5(c) provides, unless a statute provides otherwise.” Fed. R.

Crim. P. 5(a)(1)(A). However, “the federal rule requiring an arrested person to be

taken without unnecessary delay before a committing magistrate has no application

to one arrested on a state charge and in the custody of state officers.” Peters v.




                                         23
              Case: 15-13694       Date Filed: 05/03/2016      Page: 24 of 27


Rutledge, 397 F.2d 731, 735 (5th Cir. 1968).9 Here, Ms. Taylor was arrested on

state charges and in the custody of state officers, so Rule 5 did not apply to her.

       In the district court, Ms. Taylor also relied on O.C.G.A. § 17–4–26, which,

like Rule 5, requires an arresting officer to take an arrestee before a committing

judicial officer within 72 hours after arrest. She no longer relies on this provision,

but we note that our predecessor court, by which we are bound, has “held that even

though [Georgia state law] required that an officer arresting under a warrant bring

the person arrested before a committing officer within 72 hours after arrest, failure

to take an arrestee before a magistrate is not a federal constitutional issue.”

Stephenson v. Gaskins, 539 F.2d 1066, 1068 n.* (5th Cir. 1976).

       Overall, Ms. Taylor has not shown that her due-process rights were violated

or that those rights were clearly established. Accordingly, summary judgment was

appropriately granted on this claim.

B.     State-Law Claims against Deputy Taylor and Sheriff Sanders

       1.     Official Immunity under Georgia Law

       Georgia law provides state officers and employees with “official immunity,”

which means that they are generally “immune from individual liability for

discretionary acts undertaken in the course of their duties and performed without

wilfulness, malice, or corruption.” Reed v. DeKalb Cty., 589 S.E.2d 584, 587 (Ga.

       9
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              24
              Case: 15-13694       Date Filed: 05/03/2016      Page: 25 of 27


Ct. App. 2003). An arresting officer is not liable unless he “act[ed] with actual

malice or with actual intent to cause injury in the performance of [his] official

functions.” Ga. Const. Art. 1, § 2, ¶ IX(d); Reed, 589 S.E.2d at 588. “Actual

malice” means “a deliberate intention to do wrong.” Merrow v. Hawkins, 467

S.E.2d 336, 337 (Ga. 1996).

       2.     False Arrest/Malicious Prosecution

       There is no evidence that Deputy Taylor or Sheriff Sanders acted with actual

malice or intent to injure in obtaining arrest warrants. Ms. Taylor does not allege,

and there is no evidence to show, that Deputy Taylor and Sheriff Sanders were

motivated by a “personal animus” toward her or that they “manufactur[ed]

evidence or knowingly present[ed] perjured testimony” to obtain the arrest

warrants.10 See Marshall v. Browning, 712 S.E.2d 71, 74 (Ga. Ct. App. 2011)

(stating that these factors would support a finding of actual malice). While the

evidence against her may have been weak and largely uncorroborated, “there was

not such a lack of evidence of [Ms. Taylor’s] guilt that a trier of fact could infer

that [Deputy Taylor] pursued [Ms. Taylor’s] prosecution with the knowledge that

[she] was not guilty and so intended to do wrong.” See id. at 74-75. As we have




       10
          Ms. Taylor’s claim that Deputy Taylor committed perjury in his deposition testimony
is beside the point. There is no evidence that he presented perjured testimony in obtaining the
warrants.
                                              25
              Case: 15-13694   Date Filed: 05/03/2016   Page: 26 of 27


explained, we are constrained to conclude that at least arguable probable cause

existed to support Deputy Taylor’s decision to obtain the arrest warrants.

      3.      Assault and Battery

      Ms. Taylor’s only contention on appeal regarding her assault-and-battery

claim is that actual malice may be inferred based on “a total lack of probable

cause” to arrest. As explained above, however, Ms. Taylor’s arrest was supported

by at least arguable probable cause. For that reason, Deputy Taylor was permitted

to make an arrest and to use some degree of force in making the arrest. The facts

of this case are not sufficient to show that Deputy Taylor deliberately intended to

commit a wrongful act. See Selvy v. Morrison, 665 S.E.2d 401, 405-06 (Ga. Ct.

App. 2008).

C.    State-Law Malicious-Prosecution Claim against Wammock

      Finally, Ms. Taylor argues that Wammock should not have been dismissed

from the case because the evidence was sufficient to show that Wammock urged

Ms. Taylor’s arrest. She cites evidence that Wammock disliked Ms. Taylor and

that Wammock told a mutual friend two weeks before Ms. Taylor’s arrest that she

(Wammock) was going to send that “bitch” back to jail, referring to Ms. Taylor.

      Ms. Taylor’s theory of liability appears to be that Wammock gave

information to Deputy Taylor that she knew to be false. Willis v. Brassell, 469

S.E.2d 733, 737 (Ga. Ct. App. 1996) (“A person may be liable where he gave


                                         26
             Case: 15-13694     Date Filed: 05/03/2016   Page: 27 of 27


information [to the investigating officer] which he knew to be false and so unduly

influenced the authorities.”) (internal quotation marks omitted). However, there is

no evidence in the record to show that Wammock did not receive harassing and

threatening phone calls from a restricted number or that Wammock did not

honestly believe that Ms. Taylor was the caller, particularly when evidence that

Wammock received calls from an unidentified number exists. It is simply too

speculative to assume that Wammock fabricated the allegations against Ms. Taylor

for the purpose of sending Ms. Taylor to jail. Ms. Taylor has identified no

authority from Georgia courts with similar facts indicating that Wammock could

be held liable in these circumstances. Accordingly, we affirm the district court’s

dismissal of Ms. Taylor’s claim against Wammock.

                                         V.

      For the reasons stated, we affirm in all respects the judgment of the district

court in favor of the defendants.

      AFFIRMED.




                                         27